NO. 12-17-00025-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBIN LOUISE GRIFFIN,                             §      APPEAL FROM THE 159TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Robin Louise Griffin pleaded guilty to five counts of possession of a controlled
substance. The trial court sentenced Appellant to imprisonment for fifteen years on count one
and twenty years for each of the remaining counts, to run concurrently. Appellant filed a notice
of appeal.
       The clerk’s record has been filed. See TEX. R. APP. P. 25.2(d). The record contains the
trial court’s certification, which states that this “is a plea-bargain case, and the defendant has no
right of appeal.” The certification was signed by Appellant and defense counsel. See id. The
certification, however, dated November 3, 2016, predates the December 28, 2016 judgment and
sentence.
       On February 27, 2017, this Court notified Appellant that the clerk’s record filed in this
case failed to contain the trial court’s certification of Appellant’s right of appeal specifically
required by Texas Rule of Appellate Procedure 25.2(d). We further notified Appellant that,
unless a supplemental clerk’s record is filed with this Court in compliance with Rule 25.2(d) on
or before March 14, 2017, the appeal would be referred to the Court for dismissal. The deadline
has passed, and Appellant has not responded to this Court’s notice. However, on March 14, we
received correspondence from the trial court, which stated that this is a “plea/charge bargain
agreement” and that Appellant has no right of appeal.           The trial court declined to file a
supplemental clerk’s record.
         When, as in this case, a “certification that shows the defendant has the right of appeal has
not been made part of the record,” we must dismiss the appeal. TEX. R. APP. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
Opinion delivered March 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 15, 2017


                                         NO. 12-17-00025-CR


                                     ROBIN LOUISE GRIFFIN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 159th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2016-0269)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.